EXHIBIT 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), entered into as of July 1, 2017,
is made by and between Ranger Energy Services, LLC, a Delaware limited liability
company (the “Company”), and Robert Shaw (“Executive”).  The Company and
Executive are sometimes hereafter referred to individually as a “Party,” or
collectively as the “Parties.”

 

WHEREAS, the Company and Executive desire to enter into this Agreement in order
to set forth the terms of Executive’s employment with the Company during the
period beginning on the date hereof and ending as provided herein; and

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, intending to be legally bound, do
hereby agree as follows:

1.Employment.  The Company agrees to employ Executive, and Executive hereby
accepts employment with the Company, to serve as its Chief Financial Officer,
upon the terms set forth in this Agreement for the period beginning on the date
hereof and ending on the date two (2) years after the date hereof (the “Initial
Employment Period”); provided that, upon the expiration of the
Initial  Employment Period, this Agreement shall automatically be extended on
the same terms and conditions set forth herein for additional consecutive
one‑year periods beginning on the second anniversary of the date hereof, unless
the Company or Executive gives the other Party written notice of its or his
election not to extend at least ninety (90) days prior to the end of the Initial
Employment Period or any additional one-year period (the “Extended Employment
Period”) (the Initial Employment Period and any Extended Employment Period shall
be referred to collectively herein as the “Employment
Period”).   Notwithstanding the foregoing, the Company and Executive understand
and agree that the Employment Period is subject to early termination as provided
in Section 4 hereof.  A notice of non-extension provided by the Company pursuant
to this Section 1 shall not constitute a termination without Cause under Section
4(a)(iv).  The date on which the Employment Period expires or, if the
Executive’s employment is terminated for any reason, the effective date of such
termination, is referred to herein as the “Termination Date.”

2.Position and Duties.

(a)During the Employment Period, Executive shall serve as the Chief Financial
Officer of the Company, and each of its operating subsidiaries, whether in
existence now, or to be formed or acquired during the term hereof, and shall
have the duties, responsibilities and authority customary for such a position in
an organization of the size and nature of the Company. Executive shall report
directly to the Chief Executive Officer of the Company and to the board of
managers (the “Board”) of Ranger Energy Holdings, LLC, a Delaware limited
liability company and the sole member of the Company (“Holdings”), and shall
devote his commercially reasonable best efforts and business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its affiliates.
Executive shall obtain the prior written approval from the Board before joining
or participating in any other business opportunities, whether or not for
compensation, and whether as an investor, board member, partner, or in any other
capacity.

(b) Executive acknowledges and agrees that, at all times during the employment
relationship, Executive owes fiduciary duties to the Company and its affiliates,
including, but not limited to, fiduciary duties of the highest loyalty, fidelity
and allegiance, to act at all times in the best interests of the Company and its
affiliates, to make full disclosure to the Company of all information that
pertains to the Company’s or its affiliates’ business and interests, to do no
act which would injure the Company’s or its affiliates’ business, interests, or
reputation, and to refrain from using for Executive’s own benefit or for



--------------------------------------------------------------------------------

 



the benefit of others any information or opportunities pertaining to the
Company’s or its affiliates’ business or interests that are entrusted to
Executive or that he learned while employed by the Company.  Executive
acknowledges and agrees that, upon termination of the employment relationship,
Executive shall continue to refrain from using for his own benefit or the
benefit of others, or from disclosing to others, any information or
opportunities pertaining to the Company’s or its affiliates’ business or
interests that were entrusted to Executive during the employment relationship or
that he learned while employed by the Company.  In addition, Executive, at all
times during the Employment Period, shall strictly adhere to and obey all of the
Company’s written rules, policies and procedures, which will be available for
viewing and are now in effect, or as are subsequently adopted or modified by the
Company, which govern the operation of the Company’s business and the conduct of
employees of the Company.

3.Base Salary, Bonus and Benefits.

(a)Base Salary. During the Employment Period, Executive’s base salary shall
initially be two hundred sixty thousand Dollars ($260,000) per year, less any
and all lawful deductions and withholdings (the “Base Salary”), which Base
Salary shall be payable in regular installments in accordance with the Company’s
general payroll practices.  Upon the successful consummation of an initial
public offering of the equity securities of the Company or its successor (a
“Public Offering”), the Company may assign this Agreement to any such successor
and shall cooperate in good faith with Executive to adjust the Base Salary to
reflect Executive’s responsibilities following the consummation of the Public
Offering.  During the Employment Period, Executive’s Base Salary may be
increased by the Board at any time in its sole discretion; provided that the
Base Salary may not be decreased below the foregoing amount provided, however,
that the Company may unilaterally reduce Executive’s base salary or wages by up
to ten percent (10%) if (A) the same percentage reduction applies to all
similarly situated employees of the Company, and (B) the Board determines that
such reduction is necessary to allow the Company to avoid violating one or more
financial covenants contained in its loan agreements or similar financing
arrangements, as may be amended from time to time.

(b)  Annual Bonus. In addition to Base Salary, Executive shall be eligible to
receive a discretionary bonus prorated for 2017, an IPO bonus and a
discretionary annual bonus of up to fifty percent (50%) of his Base Salary (the
“Annual Bonus”) for subsequent years of the Employment Period, the amount of
which shall be determined and paid based on annual Company and individual (i.e.,
Executive-specific) milestones as determined by the Board that must be met in
order for Executive to be eligible to receive the bonus to be agreed upon by the
Parties no later than February 28 of each year. 

(c) Benefits. During the Employment Period, Executive and his dependents shall
be entitled to participate in the Company’s standard employee benefit plans and
programs, including sick leave, for which employees of the Company are generally
eligible (collectively, the “Benefits”). Executive recognizes that the Benefits
shall be governed by the terms and conditions of the applicable benefit plans
and programs.  The Company shall not, however, by reason of this Section 3(c) be
obligated to institute, maintain or refrain from changing, amending or
discontinuing any such benefit plan or program, so long as such changes are
similarly applicable to other employees of the Company generally.

(d)  Restricted Equity.  Executive shall receive 50,000 Class C Units and 50,000
Class D Units of Holdings (the “Equity Award”) which represents 1% of the
equivalent company value, pursuant to the terms of Restricted Unit Award
Agreements that will be entered into by and between Holdings and Executive (the
“Restricted Unit Award Agreements”).  If there are any conflicts between the
applicable Restricted Unit Award Agreement and this Employment Agreement with
respect to the Equity Award, such Restricted Unit Award Agreement shall control.





--------------------------------------------------------------------------------

 



(e)Vacation.  During the Employment Period, Executive shall be entitled to four
(4) weeks of paid vacation during each calendar year (prorated for any partial
year), which shall accrue in accordance with the Company’s vacation policies as
in effect from time to time. The Company will not pay Executive for any accrued,
unused vacation upon the termination of Executive’s employment with the Company
for any reason.

(f) Expenses. The Company shall reimburse Executive for all reasonable expenses
incurred by Executive in the course of performing his duties under this
Agreement that are consistent with the Company’s policies in effect from time to
time with respect to travel, entertainment and other business expenses, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses.   

(g)Withholding; Deductions. The Company may deduct and withhold from any amounts
payable under this Agreement (including, without limitation, any amount paid
pursuant to Section 5) such federal, state, local, non-U.S. or other taxes as
are required or permitted to be withheld pursuant to any applicable law or
regulation.

(h)Indemnity.  The Company hereby agrees to indemnify Executive to the fullest
extent permitted by applicable law, the Company’s certificate of formation, the
Company’s limited liability company agreement or by statute.  In the event of
any change after the date of this Agreement in any applicable law, statute or
rule that expands the right of a Delaware limited liability company to indemnify
a manager, officer, employee, controlling person, agent or fiduciary, it is the
intent of the parties hereto that Executive shall enjoy by this Agreement the
greater benefits afforded by such change. The Company shall indemnify and hold
harmless Executive, to the fullest extent permitted by law if Executive was or
is or becomes a party to or witness or other participant in or is threatened to
be made a party to or witness or other participant in, any threatened, pending
or completed action, suit, proceeding, or alternative dispute resolution
mechanism, or in hearing, inquiry or investigation that Executive in good faith
reasonably believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other against any and all expenses (including
attorneys’ fees and all other costs, expenses and obligations incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate in
any such actions, suit, proceeding, alternative dispute resolution mechanism,
hearing, inquiry or investigation), judgments, fines, penalties and amounts paid
in settlement.  The Company shall advance all expenses incurred by Executive in
connection with such indemnification, such expenses to be paid by the Company to
Executive as soon as practicable but in no event later than twenty-five (25)
days after written demand by the Executive to the Company. The Company shall
purchase sufficient Directors and Officers liability to protect the Executive.
In addition, this clause also covers the Executive for 5 years following the
Executives termination.

4.Early Termination of the Employment Period.

(a) Termination of Employment by the Company Prior to Expiration of Employment
Period.  Notwithstanding the provisions of Section 1 hereof, the Company shall
have the right to terminate Executive’s employment under this Agreement at any
time in accordance with the following provisions:

(i)upon Executive’s death;

 

(ii)upon Executive’s becoming incapacitated or disabled by accident, sickness or
other circumstance which creates an impairment (despite reasonable
accommodation) that renders him mentally or physically incapable of performing
the duties and services required of him hereunder for a period of at least
ninety (90)



--------------------------------------------------------------------------------

 



consecutive days or for ninety (90) non-consecutive business days during any
12-month period;

 

(iii)for “Cause,” upon a determination by the Board, in its good faith
discretion (but, for purposes of clauses (a) and (b), only after the Company has
provided Executive written notice of the facts and circumstances and after
Executive has had an opportunity to be heard and Executive has failed to cure
same within five (5) business days of such notice if cure is reasonably
possible) that Executive has engaged in:

 

a.



Executive’s material breach of his obligations under (1) this Agreement,
including, without limitation, Sections 6,  7,  8 or 9 of this Agreement, (2)
the Restricted Unit Award Agreements or (3) the Second Amended and Restated
Liability Company Agreement of Holdings, as may be amended or amended and
restated from time to time in accordance with the provisions thereof (the “LLC
Agreement”), in each case after written notice and opportunity to cure as set
forth above;

 

b.



continued failure by Executive to perform the duties and services required of
Executive pursuant to this Agreement, after written notice and opportunity to
cure as set forth above;

 

c.



an act or acts of fraud, dishonesty or disloyalty with respect to the Company’s
business, operations or customers, including, but not limited to, falsification
of records of the Company or misappropriation of funds of the Company;

 

d.



insubordination or failure to follow the lawful instructions of the Board;

 

e.



any willful or reckless misconduct or gross negligence by Executive in the
performance of his duties under this Agreement;

 

f.



any breach of fiduciary duty or duty of loyalty to the Company or its
affiliates;

 

g.



acceptance of employment or work with another employer or business other than
the Company or its affiliates or the performance of work or services for any
such other employer or business;

 

h.



any act attempting to secure or securing any personal profit or benefit not
fully disclosed to and approved by the Board in connection with any transaction
entered into on behalf of the Company or its affiliates;

 

i.



habitual drug or alcohol abuse;

 

j.



a conviction (by plea of nolo contendere, guilty or otherwise) of any (1)
felony, (2) of a crime of theft, fraud, or dishonesty, or (3) crime involving
moral turpitude; or

 

k.



a conviction for a violation of federal or state securities laws or other laws
applicable to the business of the Company or its affiliates; or

 





--------------------------------------------------------------------------------

 



 

l.



conduct on the part of Executive, even if not in connection with the performance
of his duties contemplated under this Agreement, that could result in serious
prejudice to the interests of the Company or its affiliates, as determined by
the Company in its sole discretion, and Executive fails to cease such conduct
within twenty-four (24) hours upon receipt of notice to cease such conduct.

 

(iv)In the sole discretion of the Board without Cause; provided, however, that
in the case of termination without Cause, the Company must provide Executive
with sixty (60) days prior written notice of such termination.

 

(b) Termination of Employment by Executive Prior to Expiration of Employment
Period.  Notwithstanding the provisions of Section 1 hereof, Executive shall
have the right to terminate his employment under this Agreement at any time for
any reason or for no reason; provided, that in the event of a termination under
this Section 4(b) Executive must provide the Company with sixty (60) days prior
written notice of such termination.

 

(c) Notice of Termination.  If the Company desires to terminate Executive’s
employment hereunder as provided in Section 4(a) hereof or Executive desires to
terminate Executive’s employment hereunder as provided in Section 4(b) hereof,
Executive shall do so by giving written notice to the Board and the Company
shall do so by giving written notice to Executive that it or he has elected to
terminate Executive’s employment hereunder and stating the effective date and
reason, if any (including the applicable section of this Agreement), for such
termination.  In the event of such termination, the provisions of Sections 6
through 8 hereof shall continue to apply in accordance with their terms
regardless of the reason for termination. Any question as to whether and when
there has been a termination of Executive’s employment, and the cause of such
termination, shall be determined conclusively by the Board in its sole
discretion.

5.Effect of Termination on Compensation.

 

(a)  Termination Upon Death of Executive.  In the event of Executive’s death
during the Employment Period, all of Executive’s rights and benefits provided
for in this Agreement will terminate on the date of death; provided, however,
that (i) Executive’s estate will be paid Executive’s pro rata Base Salary as
earned through the Termination Date, (ii) Executive shall be entitled to any
unpaid and earned Annual Bonus for any calendar year of the Company that ended
prior to the Termination Date (in the amount theretofore awarded by the Board)
on the date that such Annual Bonus would otherwise have been payable, and (iii)
any extended health benefits provided by the Company in respect of Executive’s
spouse and dependents shall continue as provided by state or federal law, and
the Company shall provide a stipend to Executive’s spouse and/or dependents in
the amount of the continuation coverage (or COBRA) premiums.

 

(b) Termination by the Company Upon Disability of Executive. If Executive’s
employment hereunder is terminated by the Company pursuant to Section 4(a)(ii)
of this Agreement, all of Executive’s rights and benefits provided for in this
Agreement will terminate as of such date; provided, however, that (i) Executive
will be paid Executive’s pro rata Base Salary as earned through the Termination
Date, (ii) Executive shall be entitled to receive any unpaid and earned Annual
Bonus for any calendar year of the Company that ended prior to the Termination
Date (in the amount theretofore awarded by the Board) on the date that such
Annual Bonus would otherwise have been payable, and (iii) any extended health
benefits provided by the Company in respect of Executive’s spouse and dependents
shall continue as provided by state or federal law, and the Company shall
provide a stipend to Executive’s spouse and/or dependents in the amount of the
continuation coverage (or COBRA) premiums.





--------------------------------------------------------------------------------

 



 

(c) Termination by the Company for Cause.  If Executive’s employment hereunder
is terminated by the Company for Cause pursuant to Section 4(a)(iii) of this
Agreement, all of Executive’s rights and benefits provided for in this Agreement
will terminate as of such date; provided, however, that (i) Executive will be
paid Executive’s pro rata Base Salary as earned through the Termination Date,
and (ii) extended health benefits shall continue at Executive’s expense as
provided by state or federal law.

 

(d)  Termination by the Company Without Cause.  If Executive’s employment
hereunder is terminated by the Company without Cause pursuant to the provisions
set forth in Section 4(a)(iv), all of Executive’s rights and benefits provided
for in this Agreement will terminate as of such date; provided, however, that
(i) Executive will be paid Executive’s pro rata Base Salary as earned through
the Termination Date, (ii) Executive shall be entitled to any unpaid and earned
Annual Bonus for any calendar year of the Company that ended prior to the
Termination Date (in the amount theretofore awarded by the Board) on the date
that such Annual Bonus would otherwise have been payable, (iii) extended health
benefits shall continue for 12 months at the Company’s expense as provided by
state or federal law and (iv) the Company shall pay Executive severance equal to
twelve (12) months of the Base Salary (as determined on the Termination
Date).  The severance pay provided for in this Section 5(d) will be paid in
installments in accordance with the Company’s normal payroll practices.

 

(e) Termination of Employment by Executive.  If Executive terminates his
employment with the Company pursuant to Section 4(b) of this Agreement, all of
Executive’s rights and benefits provided for in this Agreement will terminate as
of such date; provided, however, that Executive shall receive those amounts
described in Section 5(d)(i)-(iii), and should Executive terminate his
employment with the Company for Good Reason, he shall also receive those amounts
described in Sections 5(d)(iv). “Good Reason” shall mean (i) a breach by the
Company of any of its material obligations under this Agreement, (ii) a material
diminution of Executive’s job duties or responsibilities with respect to the
Company, (iii) the Company’s permanent reassignment of Executive’s principal
office location to a location more than fifty (50) miles from Executive’s then
principal office location, or (iv) the adjustment of the Executives’ salary
following the Company’s IPO,  but only after Executive has notified Company of
same in writing and Company has not remedied same within thirty (30) days of
such notice.

 

(f) Expiration of Employment Period. If either the Company or Executive provides
the notice of intent not to extend the Agreement and thus elects to allow an
Employment Period to expire under its own terms under Section 1 hereof, all of
Executive’s rights, compensation and benefits provided for in this Agreement
will terminate as of the date of the expiration of the Employment Period.

 

(g) Waiver and Release of Claims. Except for (i) the continuation of health
benefits under state or federal law at Executive’s (or his spouse and
dependent’s) expense (for which statutory and eligibility requirements must be
met) and (ii) the payment of Base Salary through the Termination Date, Executive
shall not be entitled to receive any payments, benefits or other compensation
under this Section 5 (including but not limited to any Annual Bonus or severance
pay) unless and until Executive has executed and delivered to the Company a
non-revocable waiver and release, in form and substance acceptable to the
Company in its sole discretion, of all claims he has, or may have, known or
unknown, against the Company, its subsidiaries and affiliates and their
respective predecessors and successors, and any of the current or former
directors, managers, officers, employees, owners, investors, shareholders,
partners, members, representatives, or agents of any of the foregoing, which
arise out of or relate to his employment, separation therefrom, any agreement
between the Parties, the LLC Agreement, the Restricted Unit Award Agreements or
any other matter or facts or events occurring through the date of Executive’s
signature on such waiver and release.







--------------------------------------------------------------------------------

 



(h)  Impact of Termination of Employment on Equity Award.  The Parties
acknowledge and agree that all provisions affecting the Equity Award as a result
of any termination of Executive’s employment shall be as set forth in the
Restricted Unit Award Agreements and the LLC Agreement.

 

6.Confidential Information. The Company agrees and Executive acknowledges that
prior to and during the Employment Period he shall be provided trade secrets,
confidential and proprietary information intended to be kept in confidence
concerning the Business of the Company and its affiliates (collectively,
“Confidential Information”) that is the property of the Company and its
affiliates, the use and knowledge of which gives the Company a competitive
advantage, including, without limitation, information and knowledge pertaining
to products, services, inventions, discoveries, improvements, innovations,
designs, ideas, trade secrets, manufacturing, advertising, marketing,
distribution and sales methods and forecasts, operating procedures, financial
statements and other financial information, supplier, vendor, customer and
client lists and relationships between the Company and its affiliates and
customers, clients, vendors, suppliers, lessors and others who have business
dealings with them, and the substance of any agreements with such persons and
parties.  Therefore, Executive agrees that he shall not at any time during or
after the Employment Period, directly or indirectly, regardless of when he
obtained such Confidential Information, disclose, directly or indirectly, to any
person or entity or use for his own purposes or the benefit of any third party,
including any subsequent employer, any Confidential Information without the
prior written consent of the Company.  Confidential Information does not include
information which (i) is in the public domain or is generally known or
available, or hereafter becomes part of the public domain or is generally known
or available through no violation of this Agreement; (ii) is lawfully acquired
by the Executive from any third party not bound, to the actual knowledge of the
Executive, by an obligation of confidence to the Company; or (iii) is required,
pursuant to judicial action or governmental regulations or other requirements,
to be disclosed by the Executive, provided that the Executive has notified the
Company as such request for disclosure and cooperates with the Company in the
event the Company elects to contest and avoid such disclosure. Executive shall
deliver to the Company at the Termination Date, or immediately at any other time
the Board may request, all property, memoranda, notes, plans, records, reports,
electronic mail, computer files, printouts, software and other documents and
data (and copies thereof, regardless of the media on which such are contained)
constituting or relating to the Confidential Information, Work Product (as
defined below), property or the business of the Company or its affiliates which
he may then possess or have under his control. All Confidential Information and
documents relating to the Company as described above shall be the exclusive
property of the Company, and Executive shall use his commercially reasonable
best efforts to prevent any publication or disclosure thereof. 

 

7.Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
relate to the Company’s or its affiliates’ actual or anticipated business that
are conceived, developed or made by Executive while employed by the Company or
any of its affiliates (“Work Product”) belong to the Company or such affiliate
(as the case may be). Any copyrightable work falling within the definition of
Work Product shall be deemed a “work made for hire” as such term is defined in
17 U.S.C. Section 101, and ownership of all right, title and interest therein
shall vest in the Company or its affiliates. To the extent that any Work Product
is not deemed to be a “work made for hire” under applicable law or all right,
title and interest in and to such Work Product has not automatically vested in
the Company or its affiliates, Executive hereby irrevocably assigns, transfers
and conveys, to the full extent permitted by applicable law, all right, title
and interest in and to the Work Product on a worldwide basis to the Company or
such affiliate (as the case may be), without further consideration.  Executive
will promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after employment) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).





--------------------------------------------------------------------------------

 



8.Non-Solicitation; Non-Competition.

(a)Executive acknowledges, and the Company agrees, that in the course of
Executive’s employment with the Company, Executive will be provided and become
familiar with the Company’s and its affiliates’ trade secrets and Confidential
Information. Executive further acknowledges that having access to and knowledge
of the Confidential Information of the Company and its affiliates is essential
to the performance of his duties with the Company and that such information is
an extremely valuable and unique asset of the Company and its affiliates that
gives them a competitive advantage over persons or entities that do not possess
such information and knowledge. Therefore, Executive agrees that in
consideration for the Company’s promise to provide him Confidential Information
and trade secrets of the Company and its affiliates, in addition to other
consideration provided herein, Executive will not, during the Employment Period
and for a period of [eighteen (18) months] (such period, the “Restricted
Period”) thereafter, directly or indirectly contact or solicit vendors,
suppliers, customers or clients of the Company or its affiliates with whom
Executive had direct or indirect contact or about whom Executive received
proprietary, confidential or otherwise non-public information for the purpose of
providing services relating to well servicing, well workover, fluid management
and well completion services and related engineering consulting services for the
oil and gas industry and equipment rentals related thereto (the “Business”) or
interfere with, disrupt or attempt to disrupt the relationship, contractual or
otherwise, between the Company or any of its affiliates and any vendor,
supplier, customer or client of the Company or any of its affiliates or in any
way encourage them to terminate or otherwise alter their relationship with the
Company or any affiliate.  Executive further agrees that during the Employment
Period and the Restricted Period, he shall not, directly or indirectly, provide
any products or services related to the Business to the Company’s or its
affiliates’ customers and clients, or prospective customers and clients with
whom Executive had direct or indirect contact or about whom Executive received
proprietary, confidential or otherwise non-public information, nor utilize the
contacts, goodwill and rapport he established with any customers and clients to
take away or divert business or income away from the Company or its affiliates
to other persons or entities.  For purposes of this Section 8, “customers and
clients” shall mean and include those customers, clients and prospective
customers and clients who contacted or were contacted by the Company or its
affiliates to do business with the Company or such affiliates.

(b)Executive further agrees that in consideration for the Company’s promise to
provide him Confidential Information and trade secrets of the Company and its
affiliates, in addition to other consideration provided herein, he will not,
during the Employment Period or the Restricted Period, directly or indirectly
recruit, solicit, hire or retain (as an independent contractor, employee or
otherwise) or attempt to recruit, solicit, hire or retain any employee,
independent contractor, or former (within the then-preceding eighteen (18) month
period) employee or independent contractor of the Company or its affiliates, or
encourage any employee or independent contractor of the Company or its
affiliates to leave the employ or engagement of the Company or its affiliates,
as the case may be.

(c)In addition, except for services and duties performed pursuant to this
Agreement by Executive for or on behalf of the Company and its affiliates during
the Employment Period, Executive agrees that, during the Employment Period and
the Restricted Period, Executive will not for any reason whatsoever, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
company, partnership, corporation, business or other entity of whatever nature,
engage in, make loans to, own, operate, manage, control, become financially
interested in or otherwise have any connection with, whether as an officer,
director, manager, employee, independent contractor, advisor, sales
representative, consultant, shareholder, owner, partner, member or in any other
capacity, the Business within North America (the “Territory”) and anywhere
outside of the Territory where the Company or its affiliates have made sales or
significant sales efforts with respect to their goods or services relating to
the Business during the Employment Period or the Restricted Period; provided,
however, that the passive ownership by Executive of less than one percent (1%)
of any class of equity securities of any corporation, if such equity



--------------------------------------------------------------------------------

 



securities are listed on a national securities exchange or are quoted on NASDAQ,
will not be deemed to be a breach of this Section 8.

(d)If, at the time of enforcement of this Section 8, a court or other tribunal
shall hold that the duration, geography or scope restrictions stated herein are
unreasonable under circumstances then existing, the Parties agree that the
maximum duration, geography or scope reasonable under such circumstances shall
be substituted for the stated duration, geography or scope and that the court or
other tribunal shall reform the restrictions contained herein to cover the
maximum duration, geography and scope permitted by law. 

9.Non-Disparagement. Each Party agrees that it or he shall not, either during
the Employment Period and after the termination thereof, whether in writing or
orally, malign, denigrate, impugn, attack or disparage the other Party, its or
his affiliates or their respective predecessors and successors, or any of the
current or former directors, managers, officers, employees, owners, investors,
shareholders, partners, members, representatives, or agents of any of the
foregoing, with respect to any of their respective past or present activities,
products or services, or otherwise publish (whether in writing or orally)
statements that tend to portray any of the aforementioned Parties in an
unfavorable light or take any unethical or deceitful action that would
materially interfere with any existing or potential business relationship or
contractual arrangement of such Party that is detrimental to the best interests
of such Party.   Notwithstanding the above, this provision shall not apply to
any testimony given under oath pursuant to any pending or threatened legal
proceeding or management-employee discussions, internal feedback, coaching or
performance reviews.

10. Remedies. Executive acknowledges that a violation by Executive of any of the
covenants contained in Section 6,  7,  8 or 9 would cause irreparable damage to
the Company in an amount that would be material but not readily ascertainable,
and that any remedy at law (including the payment of damages) would be
inadequate.  Accordingly, Executive agrees that, notwithstanding any provision
of this Agreement to the contrary, the Company shall be entitled (without the
necessity of showing economic loss or other actual damage) to injunctive relief
(including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section 6,  7,  8 or 9 in
addition to any other legal or equitable remedies it may have.  The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all of the Company’s
rights shall be unrestricted.  If Executive breaches any of the covenants
contained in Section 6,  7,  8, or 9 of this Agreement, the Company will have
the right and remedy to require Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of such breach. This
right and remedy will be in addition to, and not in lieu of, any other rights
and remedies available to the Company under any other agreement between the
Company and its affiliates, on the one hand, and Executive, on the other hand,
at law or in equity.

11.  Business Opportunities  Executive agrees, while he is employed by the
Company, to offer or otherwise make known or available to it, as directed by the
Board and without additional specific compensation or consideration therefor,
any business prospects, contracts or other business opportunities that Executive
may discover, find, develop or otherwise have available to Executive with
respect to the Business, and further agrees that any such prospects, contacts or
other business opportunities shall be the property of the Company. 

12. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by any means which
provides a receipt upon delivery and addressed as follows:





--------------------------------------------------------------------------------

 



 

 

If to the Company to:

Ranger Energy Services, LLC

800 Gessner, Suite 1000

Houston, TX 77024

 

 

If to Executive to:

Robert Shaw

1319 Glenhilshire Dr.

Houston TX 77055

 

 

 

or to such other address as either Party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

13.  Governing Law; EXCLUSIVE VENUE.  This Agreement shall be governed by and
interpreted under the INTERNAL laws of the state of TEXAS without regard to
conflicts of law.  In the event of a dispute involving this Agreement OR
EXECUTIVE’s EMPLOYMENT WITH THE COMPANY, the parties irrevocably agree that
exclusive venue for such dispute shall lie in any court of competent
jurisdiction in Harris County, Texas, and the parties waive any claim that such
forum is inappropriate or inconvenient.

14.  Complete Agreement.  This Agreement, together with the Restricted Unit
Award Agreements and the LLC Agreement, embodies the complete agreement and
understanding between the Parties and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way. Any
equity awarded to Executive in connection with his employment hereunder will be
subject to the terms and conditions of the applicable Restricted Unit Award
Agreement and the LLC Agreement.

15.  Successor and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors, heirs and permitted assigns. This Agreement is personal to Executive
and shall not be assignable by Executive, except for the assignment by will or
the laws of descent and distribution of any accrued pecuniary interest of
Executive, and any assignment in violation of this Agreement shall be
void.  Except as noted in Section 3(a) hereof with respect to a Public Offering,
this Agreement may only be assigned by the Company with Executive’s permission
in writing.

16.  Noncontravention; Prior Agreements and Information.  Executive represents,
warrants and covenants that as of the date hereof: (i) Executive has the full
right, authority and capacity to enter into this Agreement and perform
Executive’s obligations hereunder, (ii) Executive is not bound by any agreement
that conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Employment
Period, and (iii) the execution and delivery of this Agreement shall not result
in any breach or violation of, or a default under, any existing obligation,
commitment or agreement to which Executive is subject.  Executive represents and
warrants that his service as an Executive of the Company and his performance of
his duties hereunder will not and do not violate any prior agreement Executive
made with any previous employer or company with whom he did business.  Executive
further agrees that he has not previously, and will not in the future, disclose
to the Company any confidential and proprietary information or trade secrets
belonging to any previous employer, and acknowledges that the Company has
instructed him not to disclose to it any confidential and proprietary
information or trade secrets belonging to any previous employer.  Executive
agrees acknowledges that he will not enter into any agreement, whether written
or oral, conflicting with the provisions of this Agreement.





--------------------------------------------------------------------------------

 



17.  Amendment.  Except as otherwise expressly provided herein, this Agreement
may be amended only by written agreement between the Company (with the written
approval of the Board) and Executive, and any provision hereof may be waived
only in writing by the Party who is so waiving (which waiver, if being made by
the Company, shall require written approval of the Board).

18.  Counterparts; Facsimile Signature.  This Agreement may be executed in one
or more counterparts, all of which together shall constitute but one
agreement.  Any Party may execute and deliver this Agreement by facsimile
signature or by electronic portable document format (.pdf) and the other Party
will be entitled to rely upon such facsimile or electronic portable document
format (.pdf) signature as conclusive evidence that this Agreement has been duly
executed by such Party.

19.  No Waiver.  No failure or delay on the part of the Company or Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
thereof.  It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.

20.  Representations and Warranties; Advice of Counsel.  Prior to execution of
this Agreement, Executive was advised by the Company of Executive’s right to
seek independent advice from an attorney of Executive’s own selection regarding
this Agreement and Executive acknowledges that he has had sufficient opportunity
to do so.  Executive acknowledges that Executive has entered into this Agreement
knowingly and voluntarily and with full knowledge and understanding of the
provisions of this Agreement after being given the opportunity to consult with
counsel.  Executive further represents that in entering into this Agreement,
Executive is not relying on any statements or representations made by any of the
Company, its affiliates or any of their respective directors, managers,
officers, Executives, owners, investors, shareholders, partners, members,
representatives, or agents that are not expressly set forth herein, and that
Executive is relying only upon Executive’s own judgment and any advice provided
by Executive’s attorney.

21.  Cooperation.  Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, during the
Restricted Period and for one (1) year thereafter Executive shall provide
reasonable cooperation in connection with any suit, action or proceeding (or any
appeal from any suit, action or proceeding), and any investigation and/or
defense of any claims asserted against the Company, its affiliates or their
respective predecessors and successors, or any of the current or former
directors, managers, officers, employees, owners, investors, shareholders,
partners, members, representatives, or agents of any of the foregoing, which
relates to events occurring during Executive’s employment or relationship with
the Company or its affiliates as to which Executive may have relevant
information (including, but not limited, to furnishing relevant information and
materials to the Company or its designee and/or providing truthful testimony at
depositions and at trial), provided that with respect to such cooperation
occurring following termination of employment, the Company shall reimburse
Executive for expenses reasonably incurred in connection therewith, and further
provided that any such cooperation occurring after the termination of
Executive’s employment shall be scheduled to the extent reasonably practicable
so as not to unreasonably interfere with Executive’s business or personal
affairs.

22.  Immunity.  Nothing herein will prevent Executive from (i) making a good
faith report of possible violations of applicable law to any governmental agency
or entity; or (ii) making disclosures that are protected under whistleblower
protections of applicable law.  Executive understands and agrees that he shall
not be held criminally or civilly liable under any federal or state trade secret
law or breach this Agreement for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law.  Executive further understands that
he shall not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made



--------------------------------------------------------------------------------

 



in a complaint or other document filed in a lawsuit or other proceeding,
provided such filing is made under seal.  Finally, Executive understands that,
if he files a lawsuit for retaliation by the Company or its affiliates for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, provided Executive files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

23.  No Construction Against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any Party hereto by any court or other governmental or judicial authority by
reason of such Party having or being deemed to have structured or drafted such
provision.

24.  Severability.  If any provision or clause of this Agreement, or portion
thereof, shall be held by any court or other tribunal of competent jurisdiction
to be illegal, invalid or unenforceable in such jurisdiction, the remainder of
such provision shall not be thereby affected and shall be given full effect,
without regard to the invalid portion.  It is the intention of the Parties that,
if any court or other tribunal construes any provision or clause of this
Agreement, or any portion thereof, to be illegal, void or unenforceable because
of the duration of such provision or the area matter covered thereby, such court
or other tribunal shall reduce the duration, area or matter of such provision,
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

25.  Section 409A.  This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) to the extent any
amount payable hereunder is deferred compensation subject to Code Section 409A,
and will be interpreted accordingly.  Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company  Executive is a “specified Executive” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) and such payments shall be
paid to Executive in a single lump sum as soon as practicable (and in all events
within fifteen (15) days) after the date that is six (6) months following
Executive’s termination of employment with the Company  (or the earliest date as
is permitted under Section 409A of the Code without any accelerated or
additional tax) and (ii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Board, that
is reasonably expected not to cause such an accelerated or additional tax.  To
the fullest extent permitted under Code Section 409A, each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code, and references herein to Executive’s “termination of
employment” shall refer to Executive’s separation from service with the Company
within the meaning of Section 409A of the Code.  To the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(l)(iv).  Additionally, to the
extent that Executive’s receipt of any in-kind benefits from the Company or its
affiliates must be delayed pursuant to this Section 25 due to Executive’s status
as a “specified Executive,” Executive may elect to instead purchase and receive
such benefits during the period in which the provision of benefits would
otherwise be delayed by paying the Company (or its affiliates) for the fair
market value of such benefits (as determined by the Company in good faith)
during such period.  Any amounts paid by Executive pursuant to the preceding
sentence shall be reimbursed to Executive (with interest thereon) as described
above on the date that is six (6) months following Executive’ separation from
service. To extent any amount



--------------------------------------------------------------------------------

 



payable under this Agreement is deferred compensation subject to Code Section
409A, and the period during which Executive has to execute and or revoke a
release prior to payment straddles a calendar year the payment shall not
commence or be paid until the second calendar year. The Company shall consult
with Executive in good faith regarding the implementation of the provisions of
this Section 25; provided that neither the Company nor any of its Executives or
representatives shall have any liability to Executive with respect thereto.

[signature page follows]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

Ranger Energy Services, LLC, a Delaware limited liability company

 

 

                                                     By:__/s/ Darron
Anderson____________________

                                                     Name: Darron Anderson

                                                     Title:   President and
Chief Executive Officer

 

 

 

                                                                    _/S/ Rob
Shaw ________________________

                                                   Rob Shaw

 

 

 



--------------------------------------------------------------------------------